Citation Nr: 0814995	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  95-33 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico 


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
herniated nucleus pulposus at L5-S1.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2000 rating decision

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In response to the supplemental statement of the case in 
November 2007, which had denied a rating in excess of 40 
percent for his back disability, the veteran wrote in a 
December 2007 statement that his service connected conditions 
had gotten worse since his last VA examinations.  In 
particular, he indicated that he was having pain and numbness 
in his four extremities.  As such, the veteran should be 
afforded a new examination to assess the current nature, 
extent and severity of his service-connected back disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
April 2006 to the present.

2.  Then, schedule the veteran for a VA 
examination to determine the current 
nature and severity of his herniated 
nucleus pulposus at L5- S1.  The veteran's 
claims file should be provided to the 
examiner.  All manifestations of the 
veteran's service connected lumbar spine 
disability should be reported, to include 
the extent, if any, of functional loss of 
use of the lumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.

The examiner should also determine whether 
the veteran has any neurologic 
manifestations of his herniated nucleus 
pulposus; and if so, the examiner should 
determine the current nature and severity 
of any chronic neurologic manifestations, 
to include specifying any and all 
neurologic symptoms (e.g., sciatica, 
neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) 
with reference to the nerve(s) affected 
(e.g., sciatic nerve).  

3. The RO should then re-adjudicate the 
veteran's claim for increased rating in 
excess of 40 percent for herniated nucleus 
pulposus at L5-S1, including consideration 
of the change in regulations relating to 
lumbar spine disorders during the pendency 
of this appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



